Citation Nr: 0630553	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 until November 
1949. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a Board decision dated in January 1986, service 
connection for multiple sclerosis was denied.

2.  Evidence added to record since the January 1986 Board 
decision is new, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant of other evidence previously considered, and 
when viewed by itself or in the context of the entire record, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of this claim.

3.  The probative medical evidence of record establishes that 
it is at least as likely as not that multiple sclerosis was 
initially manifested during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The January 1986 Board decision that denied service 
connection for multiple sclerosis is final.  38 U.S.C.A. §§ 
5108 and 7104 (West 2002); 38 C.F.R. §§ 3.156 (as in effect 
prior to August 29, 2001) and 20.1100 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for multiple 
sclerosis.  38 U.S.C.A. §§ 5108 and 7104; 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

3.  Multiple sclerosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Inasmuch as the decision herein finds that new and material 
evidence has been submitted to reopen a claim for service 
connection for multiple sclerosis, further development with 
regard to VA's duties to notify and assist as to the claim to 
reopen would serve no useful purpose.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

VA satisfied its duty to notify as to the reopened claim for 
service connection adjudicated herein by means of July 2002, 
October 2005, and April 2006 letters from the RO to the 
appellant.  Theses letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the April 2006 
letter informed the veteran as to the law pertaining to 
disability rating and effective date as the Court required in 
Dingess/Hartman.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable agency of original jurisdiction.  Because 
complete VCAA notice in this case was not completed prior to 
the initial AOJ supplemental statement of the case 
adjudication denying the reopened claim, in October 2005, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not completed 
prior to the first AOJ adjudication of the reopened claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the reopened claim would not be prejudicial error to 
him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record. The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal Criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim to reopen prior to this date, the earlier version 
of the law, as outlined below, remains applicable in this 
case.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005) (eliminating the concept of a well-
grounded claim).

Analysis

The veteran's claim of entitlement to service connection for 
multiple sclerosis was adjudicated by the Board in a January 
1986 decision.  That decision was not appealable and is 
final.  See 38 U.S.C.A. § 7104.  It is noted that the RO, in 
an October 2005 supplemental statement of the case decision, 
determined that new and material evidence had been received, 
and proceeded to review the reopened claim de novo.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

The evidence of record at the time of the last final Board 
decision in January 1986 included the veteran's service 
medical records and post service medical reports.  The 
service medical records do not reveal any definitive 
treatment for, manifestations of multiple sclerosis.  The 
Board notes a September 1948 eye examination where the 
veteran complained of blurry vision.  Compound hyperopic 
astigmatism was diagnosed.  The veteran's separation 
examination was normal.  

Post-service medical records document that the veteran was 
hospitalized in 1960 with complaints of dizziness, blurred 
vision, nausea, and unsteadiness.  The veteran was again 
hospitalized in 1968 with complaints of weakness in the right 
hand.  A February 1970 addendum to a February 1969 narrative 
summary established a diagnosis of multiple sclerosis.  In 
statements dated in 1985, private physicians opined that the 
veteran's blurred vision in service was an early 
manifestation of his current multiple sclerosis.  The January 
1986 Board decision denied the claim of service connection 
for multiple sclerosis because it found the veteran's 
defective vision, noted on the September 1948 eye 
examination, was correctable and, as such, was a finding not 
characteristic of multiple sclerosis.  

The evidence added to the record subsequent to the final 
Board decision in January 1986 include several nexus 
statements from VA physicians in May 2001, July 2002, 
February 2004, April 2004, and July 2005 that link the 
veteran's multiple sclerosis to his active duty.  In 
addition, the veteran has submitted further statements in 
support of his claim.  This evidence was not of record at the 
time of the final Board decision in 1986.  As the February 
2004 and July 2005 VA physicians' nexus statements provide a 
medical opinion based on a review of the veteran's claims 
folder, this evidence is not cumulative and redundant of the 
evidence in the claims file at the time of the Board's 
decision in January 1986.  Thus the evidence is considered 
"new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to an unestablished 
fact necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  The 
basis of the Board's denial in 1986 was that a possible in-
service manifestation was not related to the veteran's 
current disability.  Although private physicians' statements 
in 1985, then of record, linked the complaint of blurred 
vision in service in 1948 to the veteran's current multiple 
sclerosis, the opinions were not based on a review of the 
veteran's medical history as contained in the claims folder.  
The February 2004 and July 2005 VA physicians' statements 
that there is a relationship between the blurred vision in 
service, and current multiple sclerosis, are based on a 
review of the veteran's claims folder, including service 
medical records.  They bear directly and substantially on the 
question before the Board, that is, whether the veteran has 
multiple sclerosis that is related to service, and raise a 
reasonable possibility of substantiating the claim.  Thus, 
the VA physicians' statements satisfy the materiality 
requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the final Board denial in January 1986.  As 
such, the veteran's claim is reopened.



Service connection- multiple sclerosis

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for multiple sclerosis may be granted on 
the merits, de novo.  

In deciding this appeal, the Board has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the medical evidence.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active military service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. §§ 1110 and 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has thoroughly reviewed the record and has 
determined that service-connection is warranted for multiple 
sclerosis.  The Board finds that with resolution of doubt in 
the veteran's favor, the appellant has shown by probative 
clinical evidence that his currently manifested multiple 
sclerosis is causally or etiologically related to his period 
of active service.  The reasons for this decision will be 
detailed below.

Competent clinical evidence of record establishes a current 
diagnosis of multiple sclerosis.  The February 1970 addendum 
to a 1969 narrative summary diagnosed the veteran with 
multiple sclerosis.  Thus, the first requirement of a service 
connection claim has been satisfied.  

The service medical records show that no neurological 
disorder was identified at the appellant's service enlistment 
examination conducted in June 1946.  A vision test revealed 
20/20 vision acuity in each eye.  In December 1947, the 
veteran was examined for discharge and found to be qualified 
for such as well as re-enlistment in the Navy.  In September 
1948, the veteran complained of blurred vision when reading 
or looking at distant objects.  The veteran's vision was 
12/20 plus bilaterally.  He was diagnosed with compound 
hyperopic astigmatism.  His vision was correctable to 20/20 
for both eyes.  In November 1949, the veteran's discharge 
examination did not reveal any abnormalities.  His vision was 
20/20 bilaterally and there was no nystagmus.  Multiple 
sclerosis was not referenced.

The first post-service clinical evidence came when the 
veteran was admitted to a VA hospital in October 1960.  The 
veteran was admitted with symptoms of nausea, cold seats, 
unsteadiness, and blurring of vision.  The narrative summary 
stated that he had been in excellent health until about one 
month ago.  The final diagnosis was suspected brain tumor, no 
disease found.  Then, in June 1961, the veteran complained of 
attacks of dizziness and nausea.  The neurological 
examination was negative and the mental status examination 
was within normal limits.  The diagnosis was a suspected 
brain tumor.  In 1968, the veteran was admitted to United 
States Public Health Service hospital with complaints of 
weakness in his right hand.  He was diagnosed with myelopathy 
of an undetermined etiology, but a February 1970 addendum 
changed the diagnosis to multiple sclerosis.  Later dated 
clinical records continue a diagnosis of multiple sclerosis.  
Hence, it is incontrovertible that the appellant currently 
has multiple sclerosis.  

The question presented in this claim is whether the multiple 
sclerosis initially shown years after service is 
etiologically related to service.  As noted above, the 
service medical records are absent any specific finding or 
diagnosis of multiple sclerosis during the appellant's period 
of active duty service from June 1946 to November 1949, 
although blurred vision and neurological complaints were 
reported in service.  Hence, it must be determined whether 
competent clinical evidence of record establishes that the 
evidence is at least in equipoise as to whether or not the 
appellant's visual acuity problems or eye problems in general 
during active duty service and after service are early 
manifestations of multiple sclerosis.

The Board acknowledges opinions by M.R.R., M.D. in October 
1985, by J.P.P., M.D. in November 1985, and by VA physicians 
in May 2001, July 2002, April 2004, and July 2005, that link 
the veteran's multiple sclerosis to service.  

In February 2004, a VA examiner reviewed the claims folder 
and opined that it is as likely as not that the veteran's 
visual disturbance was causally related to his subsequent 
multiple sclerosis diagnosis.  The examiner reasoned that his 
blurred vision in service was more likely due to optic 
neuritis as a present symptom of multiple sclerosis.  The 
Board also notes on VA examination in July 2005, an 
optometrist opined that there had been no evaluation of the 
veteran's ocular health at the time of the September 1948 eye 
examination.  It was further stated that there was no 
definitive evidence of optic neuritis at that time because 
the veteran had not been evaluated for such.  The examiner 
stated that there was not enough information to form an 
opinion as to whether the blurred vision was, or was not, 
related to the multiple sclerosis due to lack of information 
on the eye examination.  Hence, the absence of a diagnosis of 
optic neuritis in the 1948 service medical record is not 
dispositive in this case.  

On VA neurologic examination in July 2005, the examiner 
opined that the veteran's documented complaint of blurred 
vision in service in 1948, along with the reported history of 
paresthesias of the hands and feet in 1952 and 1956, are 
consistent with a diagnosis of multiple sclerosis.  Although 
the record reflects that the veteran's vision had returned to 
20/20 on examination for separation from service, the July 
2005 neurologist noted that periods of blurred vision, and 
decreased vision, could be very transient.  It was further 
stated that it was a known fact that a diagnosis of multiple 
sclerosis can be delayed for several years after the patient 
manifests symptoms thereof.  

In view of the foregoing, the Board finds that there has been 
no definitive dissociation, by competent clinical evidence of 
record, of the manifestation of blurred vision in service 
from the current multiple sclerosis.  Indeed, to the 
contrary, there exists competent clinical opinion of record 
which establishes that such manifestation is in fact 
consistent with a diagnosis of multiple sclerosis.  The 
probative value of the diagnosis of astigmatism in 1948 has 
also been diminished by the competent clinical opinion of an 
optometrist in July 2005 who noted that the veteran's ocular 
health had not been evaluated in 1948, and that there was no 
definitive evidence of optic neuritis at that time because 
the veteran had not been evaluated for such.  Hence, the 
Board finds that the evidence is in equipoise as to whether 
service connection is warranted under 38 C.F.R. § 3.303(d), 
which states that service connection  may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  With 
resolution of doubt in the veterans favor, the Board finds 
that the evidence supports a grant of service connection for 
multiple sclerosis.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Where a veteran served 90 days or more during a period of 
war, or served 90 days continuous active service after 
December 31, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent or more within seven years from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R.§§ 3.307, 3.309 (2005).  As 
the Board has found service connection is warranted on a 
nonpresumptive direct incurrence basis, consideration of the 
issue on appeal on a presumptive basis would serve no useful 
purpose.


ORDER

The claim for entitlement to service connection for multiple 
sclerosis is reopened, and the appeal, to this extent, is 
granted.

Service connection for multiple sclerosis is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


